Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-473 are cancelled.
The amendments to the specification, filed January 26, 2021 and July 20, 2021, have been entered.
IDS, filed June 29, 2021, July 13, 2021, October 11, 2021, and March 08, 2022, have been considered.
Claims 474-497, filed July 30, 2021, are examined on the merits.
In the remarks section, filed July 30, 2021, Applicant’s discussion directed non-statutory subject under USC 101 has been acknowledged.
Claim 477 is objected to because of the following informalities:  the term “combinationinstructions” is missing a space between the terms “combination” and “instructions.”  Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
Provisional Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 474 and 482 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 474 and 486 of co-pending Application No. 16820457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is directed to an obvious embodiment of the reference applicaiton.
17158804
16820457
474.  A method of combining at least a first tree hierarchy, or a portion thereof, and a second tree hierarchy, or a portion thereof, to yield a third tree hierarchy, or a portion thereof, at least one of the first, the second, and/or the third tree hierarchies, or the portions thereof, respectively includes content from one or more databases, the method comprising:
accessing instructions from one or more physical memory devices for execution by one or more processors;
executing instructions accessed from the one or more physical devices by the one or more processors;
storing, in at least one of the physical memory devices, binary digital signal values resulting from having executed the instructions on the one or more processors;
wherein the executed instructions combine tree hierarchies, or the portions thereof; and
wherein the executing the tree hierarchy combination instructions comprises:
accessing from the one or more physical memory devices, one or more first symbol values corresponding to the first tree hierarchy, or the portion thereof, and one or more second symbol values corresponding to second tree hierarchy, or the portion thereof; and 
combining the first tree hierarchy, or the portion thereof, and the second tree hierarchy, or the portion thereof; and 
forming the third hierarchy, or the portion thereof, based, at least in part on the combination of tree hierarchies, or the portions thereof. 
474.  A method of combining at least a first tree hierarchy, or a portion thereof, and a second tree hierarchy, or a portion thereof, to yield a third tree hierarchy, or a portion thereof, at least one of the first, the second, and/or the third tree, or the portions thereof, respectively includes content from one or more databases, the method comprising:
accessing instructions from one or more physical memory devices for execution by one or more processors;
executing instructions accessed from the one or more physical devices by the one or more processors;
storing, in at least one of the physical memory devices, binary digital values resulting from having executed the instructions on the one or more processors;

wherein the executed instructions combine tree hierarchies, or the portions thereof;  

wherein the executing the tree hierarchy combination comprises:
accessing from the one or more physical memory devices, one or more first symbol values corresponding to the first tree hierarchy, or the portion thereof, and





forming the third tree hierarchy, or the portion thereof, based, at least in part on combining the one or more first symbol values and the one or more second symbol values and/or combining the first and the second tree hierarchies, or the portions thereof.
482.  An apparatus comprising: one or more processors that are coupled to one or more physical memory devices, the one or more physical memory devices are to store executable instructions and are to store binary digital signal quantities, as physical memory states, wherein the executable instructions are accessible from one or more physical memory devices for execution by the one or more processors; 
the one or more processors are able to store in at least one of the physical memory devices, binary digital signal quantities, as physical memory states, wherein the executable instructions are accessible from one or more physical memory devices for execution by the one or more processors; 
the one or more processors are able to store in at least one of the physical memory devices, binary digital signal quantities, if any, that are to result from execution of the instructions on the one or more processors, the binary digital signal quantities to at least partially comprise content for one or more databases, or a portion thereof, wherein the executable instructions are executable to combine tree hierarchies; 



wherein the tree hierarchy combination instructions are to: 
access, from the one or more physical memory devices, one or more first symbol values to correspond to a first tree hierarchy, or a portion thereof, and one or more second symbol values to correspond to a second tree hierarchy, or a portion thereof;
combine the first tree hierarchy, or the portion thereof, based, at least in part, on the combination of tree hierarchies, or the portions thereof.
486. An apparatus comprising: one or more processors that are coupled to one or more physical memory devices, the one or more physical memory devices are to store executable instructions and are to store binary digital signal quantities, as physical memory states, wherein the executable instructions accessible from the one or more physical memory devices for execution by the one or more processors; 







wherein the one or more processors are able to store in at least one of the physical memory devices, binary digital signal quantities, if any, that are to result from execution of the instructions on the one or more processors, the binary digital signal quantities to at least partially comprise content for one or more databases, or a portion thereof, wherein the executable instructions are executable to combine tree hierarchies; 


Wherein the tree hierarchy combination instructions are to: 
access, from the one or more physical memory devices, one or more first symbol values to correspond to a second tree hierarchy, or portion thereof, and one or more second symbol values to correspond to a second tree hierarchy, or a portion thereof; and
form a third tree hierarchy, or a portion thereof, based, at least in part, on a combination of the one or more first symbol values and the one or more second symbol values and/or a combination of the first and the second hierarchies, or the portions thereof.



BASIS FOR OBVIOUSNESS
The conflicting claims are not identical, but at least one examined claim is not patentably distinct from the co-pending reference claim(s) because the examined application claim would have been obvious over the reference claim(s).  The pending claims in the instant application 17158804 and co-pending claims in 16820457 are nearly identical and some of the limitations have been rearranged in the order they are recited in the claims.  However, the claims achieve the same expected results of combining at least a first tree hierarchy…and a second tree hierarchy…to yield a third tree hierarchy.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention as recited in the co-pending claims 16820457.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 474-497 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 474 recite(s):
accessing instructions from one or more physical memory devices for execution by one or more processors;
executing instructions accessed from the one or more physical devices by the one or more processors;
storing, in at least one of the physical memory devices, binary digital signal values resulting from having executed the instructions on the one or more processors;
wherein the executed instructions combine tree hierarchies, or the portions thereof; and
wherein the executing the tree hierarchy combination instructions comprises:
accessing from the one or more physical memory devices, one or more first symbol values corresponding to the first tree hierarchy, or the portion thereof, and one or more second symbol values corresponding to second tree hierarchy, or the portion thereof; and 
combining the first tree hierarchy, or the portion thereof, and the second tree hierarchy, or the portion thereof; and 
forming the third hierarchy, or the portion thereof, based, at least in part on the combination of tree hierarchies, or the portions thereof.  
Step 2A Prong One:
Claim 474 recites “accessing instructions from one or more physical memory devices for execution by one or more processors” at a high level of generality such that it is directed to merely using a computer as a tool to perform a mental process of combining “at least a first tree” and “a second tree.” 
Claim 474 recites “executing instructions accessed from the one or more physical devices by the one or more processors” at a high level of generality such that it is directed to merely using a computer as a tool to perform a mental process of combining “at least a first tree” and “a second tree.”
Claim 474 recites “storing, in at least one of the physical memory devices, binary digital signal values resulting from having executed the instructions on the one or more processors” at a high level of generality such that it is directed to merely using a computer as a tool to perform a mental process of combining “at least a first tree” and “a second tree.”
Claim 474 recites “accessing from the one or more physical memory devices, one or more first symbol values corresponding to the first tree hierarchy, or the portion thereof, and one or more second symbol values corresponding to second tree hierarchy, or the portion thereof; and combining the first tree hierarchy, or the portion thereof, and the second tree hierarchy, or the portion thereof; and forming the third hierarchy, or the portion thereof, based, at least in part on the combination of tree hierarchies, or the portions thereof” at high generality such that it could be practically performed in the human mind.   The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “accessing from the one or more physical memory devices, one or more first symbol values corresponding to the first tree hierarchy, or the portion thereof, and one or more second symbol values corresponding to second tree hierarchy, or the portion thereof; and combining the first tree hierarchy, or the portion thereof, and the second tree hierarchy, or the portion thereof; and forming the third hierarchy, or the portion thereof, based, at least in part on the combination of tree hierarchies, or the portions thereof” limitation falls under the category of a mental process in that a person could combining “at least a first tree” and “a second tree.”  This interpretation appears in line with the specification which describes “a mechanism may be employed to reduce or convert complex manipulations of hierarchical data to multiplication of natural numerals. For example, if it is desired to combine, or merge at their roots, two trees of hierarchical data, a complex task both computationally and graphically, instead, for this particular embodiment, the two trees may be converted to numerical data by using the previously described association embodiment between binary edge labeled trees and natural numerals” (page 4, [0042]).  The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea.
Claim 475 recites “the combining is based at least in part on, the one or more first symbol values and the one or more second symbol values” at high generality such that it could be practically performed in the human mind.   The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “the combining is based at least in part on, the one or more first symbol values and the one or more second symbol values” limitation falls under the category of a mental process in that a person could combining “at least a first tree” and “a second tree.”  This interpretation appears in line with the specification which describes “a mechanism may be employed to reduce or convert complex manipulations of hierarchical data to multiplication of natural numerals. For example, if it is desired to combine, or merge at their roots, two trees of hierarchical data, a complex task both computationally and graphically, instead, for this particular embodiment, the two trees may be converted to numerical data by using the previously described association embodiment between binary edge labeled trees and natural numerals” (page 4, [0042]).  The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea.
Claim 478 recites “wherein the first tree hierarchy, or the portion thereof, and the second tree hierarchy, or the portion thereof, comprise tree hierarchies, or portions thereof, in the form of edge and/or node labeled trees, or portions thereof” at a high generality to further expand on the “tree hierarchy.”  However, the limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
Claim 479 recites “the one or more first symbol values and/or the one or more second symbol values are based, at least in part, on a stored association between symbol values and tree hierarchies, or portions thereof” at a high generality to further expand on the “symbol values.”  However, the limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
Claim 480 recites “the stored association is implemented via a stored look up table” at a high generality to further expand on the “stored association.”  However, the limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
Claim 481 recites “the one more databases, or a portion thereof, comprises a relational database” at a high generality to further expand on the “one or more databases.”  However, the limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
Claims 482-489, 491, and 494-497, the claims are directed to the apparatus and article for implementing the above method.  The claim are rejected for the same reasons above.
Step 2A Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “physical memory devices” and “one or more processors”, where the claim recites details on binary digital signal values.  The “physical memory devices” and “one or more processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  
Claims 476 and 492 recite the limitation of “displaying the third tree hierarchy” is extra-solution activity which is considered insignificant, in that the limitation is just a nominal or tangential addition to the claim, and displaying data is well-known.  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  See MPEP 2106.05(g)  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claims 477 and 493 recite the limitation of “storing the third tree hierarchy…” which is insignificant extra-solution activity.  Claims 477 and 493 add a step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area.  See MPEP 2106.05(g) 
Step 2B
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “physical memory devices”, “one or more processors”, and “storage medium” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “display” amounts to no more than insignificant pre-activity of receiving data.  The step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area.  See MPEP 2106.05(g)  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 474-497 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 474 recites “or a portion thereof…” throughout the claim, however, the specification as originally filed does not provide written support for the new limitations.  The same issue is present in claims 482 and 490.  Claims 475-481, 483-489, and 491-497 are rejected for being dependent from claim 474, 482, or 486.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 474-497 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Buneman et al. (Buneman hereafter, US 5,978,790 A provided in the IDS filed June 29, 2021).
It is noted that the limitation of “or a portion thereof…” has been attributed with the broadest reasonable interpretation (BRI) for the instant prior art rejection.  For example, any portion of the hierarchy tree in Buneman reasonably describes the limitation of “or a portion thereof…”
Further, Applicant discloses FIG. 10 is a table that illustrates one particular embodiment of employing symbols, concatenated along one spatial dimension, here from left to right, by convention, to represent such a data hierarchy. The table includes four columns. The first column denotes natural numerals. The second column denotes binary strings, such as those are previously described. The third column denotes a one dimensional arrangement of symbols employed to represent the binary edge labeled trees for that particular position [0063].  The symbol values of Buneman in Figure 7, third column, is consistent with the symbol values of the instant application as exemplified in instant Figure 10.
Claim 474 Buneman discloses a method of combining at least a first tree hierarchy, or a portion thereof, and a second tree hierarchy, or a portion thereof, to yield a third tree hierarchy, or a portion thereof, at least one of the first, the second, and/or the third tree hierarchies, or the portions thereof, respectively includes content from one or more databases, the method comprising:
accessing instructions from one or more physical memory devices for execution by one or more processors (column 6, line 64, to column 7, line 4, e.g. database restructuring device includes a controller 402, a memory 404, an expression processor 406, and a mass storage interface 408. All of the above components are interconnected through a bus 410. The database restructuring device 400 restructures a database that is stored either in the memory 404 or in a mass storage device that is accessible through the mass storage interface 408);
executing instructions accessed from the one or more physical devices by the one or more processors (column 6, line 66, e.g. an expression processor);
storing, in at least one of the physical memory devices, binary digital signal values resulting from having executed the instructions on the one or more processors (column 6, line 64, to column 7, line 4, e.g.  database restructuring device 400 restructures a database that is stored either in the memory 404 or in a mass storage device that is accessible through the mass storage interface 408);
wherein the executed instructions combine tree hierarchies, or the portions thereof; and
wherein the executing the tree hierarchy combination instructions comprises:
accessing from the one or more physical memory devices, one or more first symbol values (Figure 7) corresponding to the first tree hierarchy, or the portion thereof, and one or more second symbol values corresponding to second tree hierarchy, or the portion thereof (claim 7, e.g. selecting a second portion of the first edge-labeled tree, the second portion being identified by the pattern of the at least one tree element of the first edge-labeled tree); and 
combining the first tree hierarchy, or the portion thereof, and the second tree hierarchy, or the portion thereof; and forming the third hierarchy, or the portion thereof, based, at least in part on the combination of tree hierarchies, or the portions thereof (claim 7, e.g. combining the second portion of the first edge-labeled tree with at least one specified tree element to form the at least one portion of the second edge-labeled tree… constructing a third edge-labeled tree starting with the second edge-labeled tree, wherein the third edge-labeled tree is constructed by: selecting at least a portion of the second edge-labeled tree based on at least one pattern of at least one tree element of the second edge-labeled tree; generating at least one portion of the third edge-labeled tree; and constructing  the third edge-labeled tree based on the generated at least one portion of the third edge-labeled tree). 
Claim 475, Buneman discloses the combining is based at least in part on, the one or more first symbol values and the one or more second symbol values (claim 7, e.g. combining the second portion of the first edge-labeled tree with at least one specified tree element to form the at least one portion of the second edge-labeled tree… constructing a third edge-labeled tree starting with the second edge-labeled tree, wherein the third edge-labeled tree is constructed by: selecting at least a portion of the second edge-labeled tree based on at least one pattern of at least one tree element of the second edge-labeled tree; generating at least one portion of the third edge-labeled tree; and constructing  the third edge-labeled tree based on the generated at least one portion of the third edge-labeled tree).
Claim 476, Buneman discloses wherein the executing the hierarchy combination instructions comprises displaying the third tree hierarchy, or the portion thereof (Abstract, e.g. Portions of the output tree are combined to form a complete output tree which may be restructured again until a final output tree presents a desired "view" of the starting database).
Claim 477, Buneman discloses the executing the tree hierarchy combination instructions comprises storing the third tree hierarchy, or the portion thereof (column 6, line 64, to column 7, line 4, e.g.  database restructuring device 400 restructures a database that is stored either in the memory 404 or in a mass storage device that is accessible through the mass storage interface 408).
Claim 478, Buneman discloses the first tree hierarchy, or the portion thereof, and the second tree hierarchy, or the portion thereof, comprise tree hierarchies, or portion thereof, in the form of edge and/or node labled trees, or portions thereof (claim 7, e.g. combining the second portion of the first edge-labeled tree with at least one specified tree element to form the at least one portion of the second edge-labeled tree… constructing a third edge-labeled tree starting with the second edge-labeled tree, wherein the third edge-labeled tree is constructed by: selecting at least a portion of the second edge-labeled tree based on at least one pattern of at least one tree element of the second edge-labeled tree; generating at least one portion of the third edge-labeled tree; and constructing  the third edge-labeled tree based on the generated at least one portion of the third edge-labeled tree).
Claim 479, Buneman discloses the one or more first symbol values and/or the one or more second symbol values are based, at least in part, on a stored association between symbol values and tree hierarchies, or portions thereof (Figure 7).
Claim 480, Buneman discloses the stored association is implemented via a stored look up table (Figure 7).
Claim 481, Buneman discloses the one or more databases or portion thereof, comprises a relational database (column 6, line 64, to column 7, line 4, e.g.  database restructuring device 400 restructures a database that is stored either in the memory 404 or in a mass storage device that is accessible through the mass storage interface 408).
Claims 482-497, Buneman discloses an apparatus and article (Figure 13) for implementing the above cited method. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minato, S. discloses Representing individual digits of the binary numbers from left to right by x3, x2 and x1 will generate a binary tree graph 24 from the encoded data 23.  (19) In the binary tree graph 24, only {001} and {010} associated with the elements b and c reach 1-terminal nodes, and the edges associated with the other elements reach 0-terminal nodes. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
9/8/2022